Exhibit 10.13


PROMISSORY NOTE


US$50,000.00
August 24, 2010

 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
corporation, (the “Maker”), promises to pay to EVAN MORRIS, an individual (the
“Payee”), at such place as the Payee may later designate in writing, in lawful
money of the United States, the principal sum of fifty thousand United States
dollars ($50,000.00) in accordance with this promissory note (the “Note”) under
the terms set forth herein.
 
1.  Rate of Interest
 
The outstanding principal balance due under this Note shall bear an interest
rate of a flat amount of $5,000.00 if payment is made on or prior to October 9,
2010. If payment is received on or after October 9 but prior to November 30,
2010 then the interest payment will be a flat $10,000.00. In the event the
principal and interest amount remains unpaid after November 30, 2010, the note
will bear interest at a rate of 10% per month accruing the end of each month
until paid.
 
2.  Repayment
 
Principal and interest due under the Note shall be payable at the time the Note
is due. The Maker shall have the right to prepay at any time and from time to
time, in advance of maturity, without premium or penalty, all or part of the
principal amount of this Note.  Each payment shall be applied to the principal
balance due at the maturity date of October 9, 2010.
 
Repayment of the note will be made when Innovative Logistics Techniques, Inc.
contract receivable number N00173-08-C-2042 in the amount of $126,639.03 is
received by the Company.
 
3. Fee
 
Galen Capital Corporation, the parent of the Maker, shall issue to Payee 50,000
Warrants at $  0.50 cents with five year expiration date in the name of Innolog
Holdings Corporation.
 
4.  Events of Default
 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due and payable hereunder and such default shall continue for a period of
five (5) days; and
 
(b)           If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
5.  Remedies
 
(a)           Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)           If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
reasonable attorneys' fees and including additional interest calculated at a 15%
interest rate.
 
(c)           Galen Capital Corporation (GCC) is the Guarantor behind both
Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.
 
6.  Miscellaneous
 
(a)           This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)           This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent.
 
(c)           Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)           None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed as of the day and
year first above written.


Innolog Holdings Corporation
 
Innovative Logistics Techniques, Inc.
       
By:
       
William P. Danielczyk, Chairman
 
William P. Danielczyk, Chairman
       
Galen Capital Corporation
           
By:
       
William P. Danielczyk, Chairman
   

 
 
- 2 -

--------------------------------------------------------------------------------

 
